Citation Nr: 1732078	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 1976.  The record reflects the Veteran had service in the Air National Guard and the Air Force Reserve with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Thereafter, jurisdiction of the case was transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for a left knee disability that he claims arose during his service with the Air Force Reserve.  Service connection may be granted for a disorder resulting from a disease or injury that was incurred in or aggravated while performing ACDUTRA, or from an injury incurred in or was aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (22), 101(23), 101 (24), 106(d)(1), 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2016).

The Veteran has advanced two theories of entitlement for his left knee disability.  First he asserts that he injured his knees in an accident that occurred in 1986 while lowering an aircraft leading edge panel with two other reservists.  He indicated that  the two reservists lost control, leaving the Veteran holding the panel by himself, where he twisted his legs falling to the ground.  The traumatic injury is documented in the service treatment records (around page 114), although there is no indication of any knee problems associated with it, as the Veteran's complaints focused on his shoulder and neck.  

The Veteran has also asserted generally that his left knee disability resulted from his work as an Aircraft Maintenance Specialist during active and reserve service, where he crawled along concrete surfaces to repair aircrafts without being provided knee pads.  However, based on the nature of reserve service, this argument of essentially wear and tear over many years is difficult to support.  As explained above, there is a difference in treatment statutorily between disabilities diagnosed on active duty and ACDUTRA from the treatment of INACDUTRA.  With regard to reserve service, service connection may be available for a disability that begins during, or is caused by active duty for training.  However, the Veteran has not identified any period of active duty for training prior to which his left knee was normal, but after which a left knee disability was present.

Several medical opinions are of record.  The Veteran underwent a VA examination in January 2010 at which the examiner appears to link the Veteran's left knee disability to his military service, but the opinion makes it clear that the examiner did not understand the distinction between active and reserve service.

Likewise, the Veteran's private doctor, Dr. Homer Gold wrote in August 2009 that it was at least as likely as not (50 percent or greater) that the Veteran's left knee degenerative joint disease and arthralgias were due to his active duty military service.  However, this opinion provides no rationale for its conclusion, and does not explain why a knee disability was due to active service that concluded decades earlier in 1976.  Dr. Gold also appears not to have the requisite understanding of the difference between treatment of active and reserve service for VA adjudication purposes.

Nevertheless, because these opinions suggest the possibility that the Veteran's left knee disability is the result of his military service, another VA opinion will be sought.

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA examination to determine the etiology of the Veteran's left knee disability.  

The examiner should diagnose any current left knee disability, then opine as to whether it is at least as likely as not (50 percent or greater) that any diagnosed left knee disability: a) either began during or was otherwise caused by his active military service (1970-76), b) either began during or was otherwise caused by a period of active duty for training or c) was caused by an injury incurred during inactive duty for training.  Why or why not? 

In rendering the requested opinion, the examiner should consider: (1) the August 2009 private medical opinion of Dr. Gold; and (2) the Veteran's reported incident in 1986 involving an injury to his left knee during Reserve service.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

